DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment to claim 15 overcomes the objection to claim 15.  Accordingly, the objection to claim 15 is withdrawn.
Applicant's arguments with respect to claims 1 – 4 and 6 - 18 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Objections
Claim 10 is objected to because of the following informalities:  claim 10 depends from claim 19, which appears to be in error.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1 – 4 and 6 - 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yosui et al. (U.S. Patent Publication No. 2017/0365389).
Regarding claim 1, in Figures 3A – 3B and 4, Yosui discloses a multilayer substrate comprising: a stacked body including a plurality of insulating base material layers (S1, S2; paragraphs [0101] – [0102]) made of a resin (paragraph [0102]) as a main material and stacked on one another, and including a main surface (top surface of S1); and a conductor pattern (including 10a, 11a, 11b, 12, 11c, 10c; Figures 4 - 5) including: a mounting electrode (11b, 3rd electrode from the left, Figure 4) provided on the main surface; and a first auxiliary pattern (12, Figure 4) provided on the main surface and located adjacent to or in a vicinity of the mounting electrode (Figure 3A); wherein the mounting electrode, in a plan view of the main surface, is interposed between a first portion of the first auxiliary pattern, and a second portion of the first auxiliary pattern or a different conductor pattern (Figure 3A); and a distance between the mounting electrode and the first auxiliary pattern (Wa) in a first direction that crosses the mounting electrode and the first auxiliary pattern is smaller than a width of the first auxiliary pattern (W1) in the first direction (Wa < W1; Figure 4, paragraph [0099]). 

Regarding claim 2, Yosui discloses wherein the first auxiliary pattern includes a portion facing the mounting electrode; and
the portion has a shape along an outer shape of the mounting electrode (Figures 3A – 3B and 4).

Regarding claim 3, Yosui discloses wherein an area of the first auxiliary pattern is larger than an area of the
mounting electrode (Figures 3A – 3B and 4).

Regarding claim 4, Yosui discloses wherein the width of the first auxiliary pattern in the first direction is larger than a width of the mounting electrode in the first direction (Figures 3A – 3B and 4).

Regarding claim 6, Yosui discloses  wherein the mounting electrode, in the plan view of the main surface, includes a portion partially surrounded by only the first auxiliary pattern (Figures 3A – 3B and 4).

Regarding claim 7, Yosui discloses wherein the conductor pattern includes:
an inner layer pattern provided inside the stacked body; and


Regarding claim 8, Yosui discloses an interlayer connection conductor provided inside the stacked body; wherein
the first auxiliary pattern and the second auxiliary pattern are connected to each other through the interlayer connection conductor (Figures 3A – 3B and 4).

Regarding claim 9, Yosui discloses a protective layer provided on the main surface; wherein
the protective layer, in the plan view of the main surface, does not overlap with the first auxiliary pattern (Figures 3A – 3B and 4).

Regarding claim 10, Yosui discloses wherein the four directions of the mounting electrode, in the plan view of the main surface, are surrounded by the first auxiliary pattern (Figures 3A – 3B and 4).

Regarding claim 11, Yosui discloses wherein
the mounting electrode includes a plurality of mounting electrodes;
the first auxiliary pattern includes a plurality of first auxiliary patterns; and
the plurality of first auxiliary patterns are located adjacent to or in a vicinity of different mounting electrodes, respectively (Figures 3A – 3B and 4).

Regarding claim 12, in Figures 3A – 3B, 4 and 7A, Yosui discloses a multilayer substrate mounting structure comprising:
a multilayer substrate (comprising S1, S2; Figures 3A – 3B; paragraph [0102]); and
a mounting substrate (S3, Figure 7A) on which the multilayer substrate is mounted, the mounting substrate including a mounting surface (bottom surface) and a bonding electrode (31, 32) on the mounting surface; wherein
the multilayer substrate includes:
a stacked body including a plurality of insulating base material layers (S1, S2; paragraphs [0101] – [0102]) made of a resin (paragraph [0102]) as a main material and stacked on one another, and including a main surface (top surface of S1); and a conductor pattern (including 10a, 11a, 11b, 12, 11c, 10c; Figures 4 - 5) including: a mounting electrode (11b, 3rd electrode from the left, Figure 4) provided on the main surface; and a first auxiliary pattern (12, Figure 4) provided on the main surface and located adjacent to or in a vicinity of the mounting electrode (Figure 3A); the mounting electrode, in a plan view of the main surface, is interposed between a first 

Regarding claim 13, Yosui discloses wherein
the mounting substrate includes a portion of the mounting surface on which the bonding electrode is provided;
the portion is a convex portion protruding farther than other portions;
the mounting electrode and the bonding electrode face each other; and
the multilayer substrate and the mounting substrate are connected to each other, and an insulating anisotropic conductive film is interposed between the multilayer substrate and the mounting substrate (Figures 3A – 3B and 4). 
 
Regarding claim 14, in Figures 3A – 3B and 4, Yosui discloses a method of manufacturing a multilayer substrate  including a stacked body including a plurality of insulating base material layers (S1, S2; paragraphs [0101] – [0102]) made of a resin (paragraph [0102]) as a main material and stacked on one another, and including a main surface (top surface of S1); and a conductor pattern (including 10a, 11a, 11b, 12, 11c, 10c; Figures 4 - 5) including: a mounting electrode (11b, 3rd electrode from the left, Figure 4)  provided on the main surface, and a first auxiliary pattern (12, Figure 4) provided on the main surface, the method comprising:
a conductor pattern forming step of forming the mounting electrode, and the first auxiliary pattern located adjacent to or in a vicinity of the mounting electrode (Figures 3A – 3B and 4), on a surface of an insulating base material layer (S1; paragraphs [0101] – [0102]) defining and functioning as the main surface, among the plurality of insulating base material layers (S1, S2; paragraphs [0101] – [0102]); and
a stacked body forming step of forming the stacked body by
stacking the plurality of insulating base material layers (3A – 3B and 4) and heating and pressing the stacked insulating base material layers, after the conductor pattern forming step (paragraph [0047]), wherein
the mounting electrode is interposed between a first portion of the first auxiliary pattern, and a second portion of the first auxiliary pattern or a different conductor pattern (3A – 3B and 4); and


Regarding claim 15, in Figures 3A – 3B and 4, Yosui discloses a method of manufacturing an electronic device including a multilayer substrate (comprising S1, S2; Figures 3A – 3B; paragraph [0102]), and a mounting substrate (S3, Figure 7A) including a mounting surface (bottom surface), and a bonding electrode (31, 32) on the mounting surface, wherein the multilayer substrate includes a stacked body including a plurality of insulating base material layers (S1, S2; paragraphs [0101] – [0102]) made of a resin (paragraph [0102]) as a main material and stacked on one another, and including a main surface; and a conductor pattern (including 10a, 11a, 11b, 12, 11c, 10c; Figures 4 - 5) including a mounting electrode (11b, 3rd electrode from the left, Figure 4) provided on the main surface; and a first auxiliary pattern (12, Figure 4) provided on the main surface and located adjacent to or in a vicinity of the mounting electrode (Figures 3A – 3B and 4); the mounting electrode, in a plan view of the main surface, is interposed between a first portion of the first auxiliary pattern, and a second portion of the first auxiliary pattern or a different conductor pattern (Figures 3A – 3B and 4); and a distance between the mounting electrode and the first auxiliary pattern (Wa) in a first direction that crosses the mounting electrode and the first auxiliary pattern is smaller than a width of the first auxiliary pattern (W1) in the first direction (Wa < W1; Figure 4, paragraph [0099]), the method comprising:
an anisotropic element placing step of placing an insulating anisotropic conductive film on a surface of the bonding electrode being a convex portion protruding farther than at least other portions of the mounting surface;
a multilayer substrate placing step of stacking the multilayer substrate on the mounting surface of the mounting substrate so that the mounting electrode may face the bonding electrode while interposing the insulating anisotropic conductive film between the multilayer substrate and the mounting substrate, after the anisotropic element placing step; and
a heating and pressing step of heating and pressing the multilayer substrate and the mounting substrate in a direction in which the multilayer substrate and the mounting substrate are stacked on each other and electrically connecting the mounting electrode and the bonding electrode, after the multilayer substrate placing step (paragraph [0047]). 



Regarding claim 17, Yosui discloses wherein the inner layer pattern includes a rectangular or substantially rectangular loop-shaped conductor pattern (Figures 3A – 3B and 4).

Regarding claim 18, Yosui discloses wherein
a first end of the inner layer pattern is electrically connected to the mounting electrode; and a second end of the inner layer pattern is electrically connected to a second mounting electrode (Figures 3A – 3B and 4).

Regarding claim 19, Yosui discloses wherein three out of four directions of the mounting electrode are surrounded by the first auxiliary pattern, the four directions being perpendicular or substantially perpendicular to a radial direction from the mounting electrode (Figures 3A – 3B and 4). 

Regarding claim 20, in Figures 3A – 3B, 4 and 6, Yosui discloses a multilayer substrate comprising: a stacked body including a plurality of insulating base material layers (S1, S2; paragraphs [0101] – [0102]) made of a resin (paragraph [0102]) as a main material and stacked on one another, and including a main surface (top surface of S1); and a conductor pattern (including 10a, 11a, 11b, 12, 11c, 10c; Figures 4 - 5) including: a mounting electrode (11b, 3rd electrode from the left, Figure 4) provided on the main surface; a first auxiliary pattern (12, Figure 4) provided on the main surface and located adjacent to or in a vicinity of the mounting electrode (Figure 3A); an inner layer pattern (15, Figure 7A) provided inside the stacked body; and a second auxiliary pattern (13a, Figure 7A) provided inside the stacked body and surrounding the inner layer pattern in the plan view of the main surface; wherein the mounting electrode, in a plan view of the main surface, is interposed between a first portion of the first auxiliary pattern, and a second portion of the first auxiliary pattern or a different conductor pattern (Figures 3A – 3B and 4); and the inner layer pattern includes a rectangular loop-shaped conductor pattern or a substantially rectangular loop-shaped conductor pattern (102, Figure 6).  

Regarding claim 21, in Figures 3A – 3B and 4, Yosui discloses a multilayer substrate comprising: a stacked body including a plurality of insulating base material layers (S1, S2; paragraphs [0101] – [0102]) made of a resin (paragraph [0102]) as a main material and stacked on one another, and including a main surface (top surface of S1); and a conductor pattern (including 10a, 11a, 11b, 12, 11c, 10c; Figures 4 - 5) including: a mounting electrode (11b, 3rd electrode from the left, Figure 4) provided on the main surface; and a first auxiliary pattern (12, Figure 4) 

Regarding claim 22, in Figures 3A – 3B and 4, Yosui discloses a multilayer substrate comprising: a stacked body including a plurality of insulating base material layers (S1, S2; paragraphs [0101] – [0102]) made of a thermoplastic resin (paragraphs [0093] and [0102]) as a main material and stacked on one another, and including a main surface (top surface of S1); and a conductor pattern (including 10a, 11a, 11b, 12, 11c, 10c; Figures 4 - 5) including: a mounting electrode (11b, 3rd electrode from the left, Figure 4) provided on the main surface; and a first auxiliary pattern (12, Figure 4) provided on the main surface and located adjacent to or in a vicinity of the mounting electrode (Figure 3A); wherein the mounting electrode, in a plan view of the main surface, is interposed between a first portion of the first auxiliary pattern, and a second portion of the first auxiliary pattern or a different conductor pattern (Figure 3A).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847